UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


SHAIN MALDONADO,

                                      Plaintiff,                      9:17-cv-1303 (BKS/TWD)

v.

VIJAYKUMAR S. MANDALAYWALA, et al.,

                                      Defendants.


Appearances:

Plaintiff, pro se:
Shain Maldonado
15-B-2138
Wende Correctional Facility
P.O. Box 1187
Alden, NY 14004

For Defendants:
Letitia James
Attorney General of the State of New York
Keith J. Starlin
Assistant Attorney General, of Counsel
The Capitol
Albany, NY 12224

Hon. Brenda K. Sannes, United States District Judge:

                         MEMORANDUM-DECISION AND ORDER

       Plaintiff Shain Maldonado, a New York State inmate, commenced this civil rights action

asserting claims under 42 U.S.C. § 1983 arising out of his incarceration. (Dkt. No. 15). On July

11, 2019, Defendants filed a motion for summary judgment. (Dkt. No. 46). The motion was fully

briefed, with a response filed by Plaintiff and a reply filed by Defendants. (Dkt. Nos. 53, 54).

This matter was referred to United States Magistrate Judge Thérèse Wiley Dancks who, on

February 12, 2020, issued a Report-Recommendation recommending that Defendants’ motion
for summary judgment be granted as to Dr. Vijaykumar Mandalaywala and the Superintendent of

Great Meadow and denied, without prejudice, as to D. Bennett. (Dkt. No. 58). With respect to D.

Bennett, Magistrate Judge Dancks recommended denying the motion for summary judgment

based on a failure to exhaust administrative remedies because Plaintiff raised a material issue of

fact as to the availability of administrative remedies under Williams v. Priatno, 829 F.3d 118 (2d

Cir. 2015). Magistrate Judge Dancks advised the parties that under 28 U.S.C. § 636(b)(1), they

had fourteen days within which to file written objections to the report, and that the failure to

object to the report within fourteen days would preclude appellate review. (Dkt. No. 58, at 39).

        No objections to the Report-Recommendation have been filed. As the time for filing

objections has expired, the Court reviews the Report-Recommendation for clear error. See

Petersen v. Astrue, 2 F. Supp. 3d 223, 228–29 (N.D.N.Y. 2012); Fed. R. Civ. P. 72(b) advisory

committee’s note to 1983 amendment. Having reviewed the Report-Recommendation for clear

error and found none, the Court adopts the Report-Recommendation in its entirety.

        For these reasons, it is

        ORDERED that the Report-Recommendation (Dkt. No. 58) is ADOPTED in its

entirety; and it is further

        ORDERED that Defendants’ motion for summary judgment (Dkt. No. 46) is

GRANTED IN PART and DENIED IN PART; and it is further

        ORDERED that Defendants’ motion for summary judgment is GRANTED as to

Defendants Mandalaywala and the Superintendent of Great Meadow, and they are DISMISSED

from this action; and it is further




                                                  2
       ORDERED that Defendants’ motion for summary judgment is DENIED without

prejudice as to D. Bennett, and an exhaustion hearing will be scheduled on Plaintiff’s Eighth

Amendment excessive force claim against D. Bennett; and it is further

       ORDERED that the Clerk serve a copy of this Order upon the parties in accordance with

the Local Rules.

IT IS SO ORDERED.

Dated: March 10, 2020
       Syracuse, New York




                                               3
